DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 11/24/2021 has been entered.

Response to Amendment
Applicant’s amendment to Claims 1, 7 and 16 has overcome each and every drawing objection previously set forth in final office action dated 09/15/2021. Therefore, the drawing objection has been withdrawn.
Applicant’s amendment to Claims 2, 8, 10, 16 and 18-19 has overcome each and every Claim objection previously set forth in final office action dated 09/15/2021. Therefore, the Claim objection has been withdrawn.
Applicant originally submitted Claims 1-20 in the Application. In the previous response, the applicant amended Claims 1-19. In the present response, the Applicant amended Claims 1-20. Accordingly, claims 1-20 are currently pending in the application.

Response to Arguments
Applicant’s argument filled 11/24/2021 with respect to rejections of Claims 1, 7 and 16  under 35 U.S.C. $ 103 has been fully considered, and are persuasive, therefore  

Claim Objections
Claims 1 and 14-15 are objected to because of the following lack of antecedent bases informalities: 
● In Claim 1, Line 16, “cooling liquid” should be changed to read - - the cooling liquid - -.
● In Claims 14-15, Line 2, “cooling air” should be changed to read - - the cooling air - -.
Appropriate correction is required.
     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4, 7-10, 12, 14-18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kulkarni et al (US 2018/0343773) in view of Fernandes et al (US 10,905,030) and further in view of Marsala (US 2002/0007641). 
Regarding Claim 1, Kulkarni (In Figs 2-6) discloses a cooling system (200) for an electronic rack (500), (Fig 5), the cooling system (200) comprising: 
a liquid manifold (104) and a vapor manifold (102); 
a cold plate (cold plate, ¶ 29, II. 11-14) that is coupled to a piece of information technology (IT) equipment (600/510/512, ¶ 35, II. 1-8, ¶ 37, II. 1-17) for liquid cooling, wherein the cold plate is coupled to the liquid manifold (104) to receive cooling liquid (liquid, ¶ 21, II.1-4), wherein the vapor manifold (102) is coupled to the cold plate to receive vapor (liquid/vapor mixture, ¶ 21, II. 1-4) that is produced by the cold plate (cold plate, ¶ 29, II. 11-14) when heat generated by the piece of IT equipment (600/510/512`) is transferred into the cooling liquid by the cold plate thereby causing at least some of the cooling liquid (liquid/vapor mixture, ¶ 21, II.1-4) to turn into the vapor (¶ 38, II. 1-15, ¶ 39, II. 1-11), the inlet return port (103) coupled to the vapor manifold (102). 
However where Kulkarni further discloses a two-phase air-to liquid heat exchanger (106, ¶ 31, II. 1-15), (Fig 3), however Kulkarni does not disclose wherein a rack door two-phase air-to-liquid heat exchanger that is coupled to a rack frame of the electronic rack, the rack door two-phase air-to-liquid heat exchanger comprising a condenser coil coupled to an outlet supply port and an inlet return port of the rack door two-phase air-to-liquid heat exchanger, the inlet return port coupled to the vapor manifold wherein the condenser coil is configured to receive the vapor from the vapor 
Instead Fernandes (In Figs 3 and 5A-5B) teaches wherein a rack door two-phase air-to-liquid heat exchanger (516) that is coupled to a rack frame (512) of the electronic rack (502), (Fig 5A), the rack door two-phase air-to-liquid heat exchanger (516) comprising a condenser coil (fin coil, Col 4, II. 48-53), (vapor may be generated in the fin coil if the component attached to 302 running hot, See: for example US 2002/0007641 to Marsala [0016] ) coupled to an outlet supply port (supply port connected to 504) and an inlet return port (return port connected to 506) of the rack door two-phase air-to-liquid heat exchanger (516), (Col 4, II. 29-47), wherein the transferring of heat produces hot exhaust air that is expelled out of the electronic rack (Col 5, II. 22-27); and a fluid control unit (514) coupled between the liquid manifold (504) and the outlet supply port (supply port connected to 504) of the rack door two-phase air-to-liquid heat exchanger (516) to create a heat exchanging loop (heat exchanging loop 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Fernandes with a rack door two-phase air-to-liquid heat exchanger coupled to a rack frame of the electronic rack and comprising a condenser coil coupled to an outlet supply port and an inlet return port and transferring heat producing hot exhaust air expelled out of the electronic rack and a fluid control unit coupled between the liquid manifold and outlet supply port creating a heat exchange loop, circulating coolant within the heat exchanger loop by drawing cooling liquid condensed by the condenser and providing cooling liquid to the liquid manifold with the inlet return port and the outlet supply port disposed proximate to the rack frame and are inside the rack frame when the rack door two-phase air-to-liquid heat exchanger is closed to benefit from sufficiently cooling the electronic components and maintain top performance of the electronic component such as a computer chip by adequately maintaining an optimal temperature of the computer 
However Kulkari as modified does not disclose wherein the condenser coil is configured to receive the vapor from the vapor manifold and condense the vapor back into the cooling liquid by transferring heat carried by the vapor to cooling air that passes over the condenser coil.
Instead Marsala (In Fig 1) teaches wherein the condenser coil (30) is configured to receive the vapor from the vapor manifold (vapor manifold, ¶ 18, II. 3-6) and condense the vapor back into the cooling liquid (liquid refrigerant, ¶ 19, II. 14-17) by transferring heat carried by the vapor to cooling air (ambient air, ¶ 18, II. 8-14) that passes over the condenser coil (30).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Fernandes and further with Marsala with a condenser coil receiving vapor from the vapor manifold and condensing the vapor back into the cooling liquid by transferring heat carried by the vapor to cooling air passing over the condenser coil to benefit from providing an improved cooling to electrical and electronic components with very low parasitic power consumption and very high heat transfer rates away from the components and to the ambient sink (Marsala, ¶ 8, II. 1-3, ¶ 9, II. 1-7). 
Regarding Claim 2, Kulkarni in view of Fernandes and further in view of Marsala discloses the limitations of claim 1, however Kulkarni as modified does not disclose wherein the fluid control unit comprises a cooling liquid path that couples the outlet 
Instead Fernandes (In Figs 3 and 5A-5B) teaches wherein the fluid control unit (514) comprises a cooling liquid path that couples the outlet supply port (supply port connected to 504) of the rack door two-phase air-to- liquid heat exchanger (516) to the liquid manifold (504, Col 5, II. 28-31), wherein the cooling liquid path includes a reservoir (reservoir, Col 2, II. 31-34) that is configured to hold the cooling liquid (coolant, Col 5, II. 28-31) condensed by the condenser coil (fin coil, Col 4, II. 48-53), and a liquid pump (pump, Col 2, II. 34-38) that is configured to draw the cooling liquid (coolant, Col 5, II. 28-31) from the reservoir (reservoir, Col 2, II. 31-34) and push the drawn cooling liquid to the cold plate (302) via the liquid manifold (504), (Col 4, II. 37-44).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Fernandes with a fluid control unit with a cooling liquid path coupling the outlet supply port of the rack door two-phase air-to-liquid heat exchanger to the liquid manifold and with cooling liquid path including a reservoir and a pump drawing the cooling liquid from the reservoir and pushing the drawn cooling liquid to the cold plate via the liquid manifold to benefit from sufficiently cooling the electronic components and maintain top performance of the electronic component such as a computer chip by adequately maintaining an optimal 
Regarding Claim 4, Kulkarni in view of Fernandes and further in view of Marsala discloses the limitations of claim 1, however Kulkarni as modified does not teach wherein the rack door two-phase air-to-liquid heat exchanger is either coupled to a backend or a frontend of the rack frame.
Instead Fernandes (In figs 3 and 5A-5B) teaches wherein the rack door two-phase air-to-liquid heat exchanger (516) is either coupled to a backend or a frontend of the rack frame (512), (Col 4, II. 60-64), (Fig 5A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Fernandes with a rack door two-phase air-to-liquid heat exchanger coupled to a frontend of the rack frame to benefit from sufficiently cooling the electronic components and maintain top performance of the electronic component such as a computer chip by adequately maintaining an optimal temperature of the computer chip while eliminating component malfunction due to overheating (Fernandes, Col 1, II. 6-17). 
Regarding Claim 7, Kulkarni (In figs 2-6) discloses an electronic rack (504) of a data center (500), comprising: 
a plurality of pieces of IT equipment (600/510/512, ¶ 35, II. 1-8, ¶ 39, II. 1-11) arranged in a stack for providing data processing services (Fig 5). 

a liquid manifold (104) that is coupled to the cold plate to provide cooling liquid to the cold plate (Fig 2); 
a vapor manifold (102) that is coupled to the cold plate (cold plate, ¶ 29, II. 9-14, ¶ 38, II. 1-15) to receive vapor that is produced by the cold plate when heat generated by the at least one piece of IT equipment (600/510/512) is transferred into the cooling liquid by the cold plate (cold plate, ¶ 29, II. 9-14, ¶ 38, II. 1-15), thereby causing at least some of the cooling liquid to turn into the vapor (¶ 38, II. 1-15, ¶ 39, II. 4-11), the inlet return port (103) coupled to the vapor manifold (102).
However Kulkarni does not disclose a rack door two-phase air-to-liquid heat exchanger that is coupled to the rack frame, the rack door two-phase air-to-liquid heat exchanger comprising a condenser coil coupled to an outlet supply port and an inlet return port of the rack door two-phase air-to-liquid heat exchanger, wherein the transferring of heat produces hot exhaust air that is expelled out of the electronic rack; and a fluid control unit coupled between the liquid manifold and the outlet supply port of the rack door two-phase air-to-liquid heat exchanger to create a heat exchanging loop, and configured to circulate the cooling liquid within the heat exchanging loop by drawing the cooling liquid condensed by the condenser coil and providing the cooling liquid to the liquid manifold, wherein both the inlet return port and the outlet supply port are disposed on a side proximate to the rack frame and are positioned such that both ports 
Instead Fernandes (In Figs 3 and 5A-5B) teaches Instead Fernandes (In Figs 3 and 5A-5B) teaches wherein a rack door two-phase air-to-liquid heat exchanger (516) that is coupled to a rack frame (512), the rack door two-phase air-to-liquid heat exchanger (516) comprising a condenser coil (fin coil, Col 4, II. 48-53), (vapor may be generated in the fin coil if the component attached to 302 running hot, See: for example US 2002/0007641 to Marsala [0016] ) coupled to an outlet supply port (supply port connected to 504) and an inlet return port (return port connected to 506) of the rack door two-phase air-to-liquid heat exchanger (516), (Col 4, II. 29-47), wherein the transferring of heat produces hot exhaust air that is expelled out of the electronic rack (Col 5, II. 22-27); and a fluid control unit (514) coupled between the liquid manifold (504) and the outlet supply port (supply port connected to 504) of the rack door two-phase air-to-liquid heat exchanger (516) to create a heat exchanging loop (heat exchanging loop for the coolant recirculation, Col 5, II. 28-31), and configured to circulate the cooling liquid (coolant, Col 5, II. 28-31) within the heat exchanging loop (Fig 5A) by drawing the cooling liquid (coolant, Col 5, II. 28-31) condensed by the condenser coil (fin coil, Col 4, II. 48-53) and providing the cooling liquid (coolant, Col 5, II. 28-31) to the liquid manifold (504, Col 5, II. 28-31), wherein both the inlet return port  (return port connected to 506) and the outlet supply port (supply port connected to 504) are disposed on a side of the rack door two-phase air-to-liquid heat exchanger (516), (Fig 5A) that is proximate to the rack frame (512) and are positioned such that both ports are inside the rack frame (512) when the rack door two-phase air-to-liquid heat exchanger (516) is closed (Fig 5B).

However Kulkarni as modified does not teach wherein the condenser coil is configured to receive the vapor from the vapor manifold and condense the vapor back into the cooling liquid by transferring heat carried by the vapor to cooling air that passes over the condenser coil.
Instead Marsala (In Fig 1) teaches wherein the condenser coil (30) is configured to receive the vapor from the vapor manifold (vapor manifold, ¶ 18, II. 3-6) and condense the vapor back into the cooling liquid (liquid refrigerant, ¶ 19, II. 14-17) by transferring heat carried by the vapor to cooling air (ambient air, ¶ 18, II. 8-14) that passes over the condenser coil (30).

Regarding Claim 8, Kulkarni in view of Fernandes and further in view of Marsala  discloses the limitations of claim 7, however where Kulkarni (In figs 2-6) further discloses wherein the rack frame (504) houses the plurality of pieces of IT equipment (600/510/512, ¶ 35, II. 1-8), the liquid manifold (104), the vapor manifold (102), and the fluid control unit (112). 
However Kulkarni dose not disclose wherein the rack door two-phase air-to-liquid heat exchanger coupled to a backend of the rack frame.
Instead Fernandes (In Figs 3 and 5A-5B) teaches wherein the rack door two-phase air-to-liquid heat exchanger (516) coupled to a backend of the rack frame (512), (Col 4, II. 60-64), (Fig 5A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Fernandes with a rack door two-phase air-to-liquid heat exchanger coupled to a backend of the rack frame to benefit from sufficiently cooling the electronic components and maintain top 
Regarding Claim 9, Kulkarni in view of Fernandes and further in view of Marsala discloses the limitations of claim 8, however Kulkarni as modified does not disclose wherein the rack door two-phase air-to- liquid heat exchanger includes an air inlet on the side proximate to the rack frame and an air outlet on a side distal to the rack frame, wherein the cooling air enters the air inlet to produce the hot exhaust air that exits the electronic rack through the air outlet.
Instead Fernandes (In Figs 3 and 5A-5B) teaches wherein the rack door two-phase air-to- liquid heat exchanger (516) includes an air inlet (inlet allowing air entering 516, Col 5, II. 22-25) on the side proximate to the rack frame (512) and an air outlet (outlet allowing air exit 516, Col 5, II. 22-25) on a side distal to the rack frame (512), wherein the cooling air enters the air inlet to produce the hot exhaust air that exits the electronic rack (502) through the air outlet (Col 5, II. 22-25).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Fernandes with rack door two-phase air-to-liquid heat exchanger including an air inlet on the side proximate to the rack frame and air outlet on a side distal to the rack frame allowing cooling air enter the air inlet and produce the hot exhaust air that exist the electronic rack through the air outlet to benefit from sufficiently cooling the electronic components and maintain top performance of the electronic component such as a computer chip by adequately 
Regarding Claim 10, Kulkarni in view of Fernandes and further in view of Marsala discloses the limitations of claim 7, however Kulkarni as modified does not disclose wherein the fluid control unit comprises a cooling liquid path that couples the outlet supply port to the liquid manifold, wherein the cooling liquid path includes a reservoir that is configured to hold the cooling liquid condensed by the condenser coil, and a liquid pump that is configured to draw the cooling liquid from the reservoir and push the drawn cooling liquid to the cold plate via the liquid manifold.
Instead Fernandes (In Figs 3 and 5A-5B) teaches wherein the fluid control unit (514) comprises a cooling liquid path that couples the outlet supply port (supply port connected to 504) to the liquid manifold (504, Col 5, II. 28-31), wherein the cooling liquid path includes a reservoir (reservoir, Col 2, II. 31-34) that is configured to hold the cooling liquid (coolant, Col 5, II. 28-31) condensed by the condenser coil (fin coil, Col 4, II. 48-53), and a liquid pump (pump, Col 2, II. 34-38) that is configured to draw the cooling liquid (coolant, Col 5, II. 28-31) from the reservoir (reservoir, Col 2, II. 31-34) and push the drawn cooling liquid to the cold plate (302) via the liquid manifold (504), (Col 4, II. 37-44).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Fernandes with a fluid control unit with a cooling liquid path coupling the outlet supply port to the liquid manifold and with cooling liquid path including a reservoir and a pump drawing the 
Regarding Claim 12, Kulkarni in view of Fernandes and further in view of Marsala discloses the limitations of claim 7, however Kulkarni as modified does not disclose wherein the rack door two-phase air-to-liquid heat exchanger is coupled to either a backend or a frontend of the rack frame.
Instead Fernandes (In Figs 3 and 5A-5B) teaches wherein the rack door two-phase air-to-liquid heat exchanger (516) coupled to either a backend or a frontend of the rack frame (512), (Col 4, II. 60-64), (Fig 5A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Fernandes with a rack door two-phase air-to-liquid heat exchanger coupled to either a backend or frontend of the rack frame to benefit from sufficiently cooling the electronic components and maintain top performance of the electronic component such as a computer chip by adequately maintaining an optimal temperature of the computer chip while eliminating 
Regarding Claim 14, Kulkarni in view of Fernandes and further in view of Marsala discloses the limitations of claim 7, however Kulkarni as modified does not disclose wherein the rack door heat exchanger includes at least one fan that is 
Instead Fernandes (In Figs 3 and 5A-5B) teaches wherein the rack door heat exchanger (516) includes at least one fan (fan, Col 5, II. 8-11) that is configured to push cooling air into an air inlet of the rack door two-phase air-to-liquid heat exchanger (516), (Col 4, II. 60-64), (Fig 5A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Fernandes with the rack door heat exchanger including a fan configured to push the cooling air into the rack door two-phase air-to-liquid heat exchanger to benefit from sufficiently cooling the electronic components and maintain top performance of the electronic component such as a computer chip by adequately maintaining an optimal temperature of the computer chip while eliminating component malfunction due to overheating (Fernandes, Col 1, II. 6-17). 
Regarding Claim 15, Kulkarni in view of Fernandes and further in view of Marsala discloses the limitations of claim 7, however Kulkarni as modified does not teach wherein the electronic rack further comprising at least one fan that is configured to pull cooling air into an air inlet of the rack door two- phase air-to-liquid heat exchanger.
Instead Fernandes (In Figs 3 and 5A-5B) teaches wherein the electronic rack (502) further comprising at least one fan (fan, Col 5, II. 8-11) that is configured to pull 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Fernandes with the electronic rack including a fan configured to pull the cooling air into an inlet of the rack door two-phase air-to-liquid heat exchanger to benefit from sufficiently cooling the electronic components and maintain top performance of the electronic component such as a computer chip by adequately maintaining an optimal temperature of the computer chip while eliminating component malfunction due to overheating (Fernandes, Col 1, II. 6-17). 
Regarding Claim 16, Kulkarni (In Figs 2-6) discloses a data center (data center), (¶ 25, II. 7-11) comprising: 
a plurality of electronic racks (500), wherein each of the electronic racks (500) includes a rack frame (504);
a plurality of pieces of IT equipment (600/510/512, ¶ 35, II. 1-8, ¶ 39, II. 1-11) arranged in a stack for providing data processing services (Fig 5), at least one piece of IT equipment (600/510/512) coupled to a cold plate (cold plate), (¶ 29, II. 9-14), (¶ 38, II. 1-15); 
a liquid manifold (104) that is coupled to the cold plate (cold plate), (¶ 29, II. 9-14), (¶ 38, II. 1-15) to provide cooling liquid (multiphase fluid), (¶ 21, II. 1-4) to the cold plate (Fig 2); 
 the inlet return port (103) that is-coupled to the vapor manifold (102).
However Kulkarni does not disclose wherein a rack door two-phase air-to-liquid heat exchanger that is coupled to a rack frame, the rack door two-phase air-to-liquid heat exchanger comprising a condenser coil coupled to an outlet supply port and an inlet return port of the rack door two-phase air-to-liquid heat exchanger, wherein the transferring of heat produces hot exhaust air that is expelled out of the electronic rack; and a fluid control unit coupled between the liquid manifold and the outlet supply port of the rack door two-phase air-to-liquid heat exchanger to create a heat exchanging loop, and configured to circulate the cooling liquid within the heat exchanging loop by drawing the cooling liquid condensed by the condenser coil and providing the cooling liquid to the liquid manifold, wherein both the inlet return port and the outlet supply port are disposed on a side proximate to the rack frame and are positioned such that both ports are inside the rack frame when the rack door two-phase air-to-liquid heat exchanger is closed.
Instead Fernandes (In Figs 3 and 5A-5B) teaches wherein a rack door two-phase air-to-liquid heat exchanger (516) that is coupled to a rack frame (512), the rack door two-phase air-to-liquid heat exchanger (516) comprising a condenser coil (fin coil, Col 4, II. 48-53) coupled to an outlet supply port (supply port connected to 504) and an inlet 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Fernandes with a rack door two-phase air-to-liquid heat exchanger coupled to a rack frame with the rack door two-phase air-to-liquid heat exchanger comprising a condenser coil coupled to an outlet supply port and an inlet return port and transferring heat producing hot exhaust air expelled out of the electronic rack and a fluid control unit coupled between the liquid manifold and outlet supply port creating a heat exchange loop, circulating coolant within 
However Kulkari as modified does not disclose wherein the condenser coil is configured to receive the vapor from the vapor manifold and condense the vapor back into the cooling liquid by transferring heat carried by the vapor to cooling air that passes over the condenser coil.
Instead Marsala (In Fig 1) teaches wherein the condenser coil (30) is configured to receive the vapor from the vapor manifold (vapor manifold, ¶ 18, II. 3-6) and condense the vapor back into the cooling liquid (liquid refrigerant, ¶ 19, II. 14-17) by transferring heat carried by the vapor to cooling air (ambient air, ¶ 18, II. 8-14) that passes over the condenser coil (30).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Fernandes and further with Marsala with a condenser coil receiving vapor from the vapor manifold and condensing the vapor back into the cooling liquid by transferring heat carried by the vapor to cooling air passing over the condenser coil to benefit from providing an 
Regarding Claim 17, Kulkarni in view of Campbell discloses the limitations of claim 16, however where Kulkarni (In Figs 2-6) further disclose wherein the rack frame (504) houses the plurality of pieces of IT equipment (600/510/512, ¶ 35, II. 1-8, ¶ 39, II. 1-11), the liquid manifold (104), the vapor manifold (102), and the fluid control unit (112).
However Kulkarni does not disclose wherein the rack door two-phase air-to-liquid heat exchanger is coupled to a backend of the rack frame, wherein the rack door two-phase air-to-liquid heat exchanger includes an air inlet on a side proximate to the rack frame and an air outlet on a side distal to the rack frame, wherein the cooling air enters the air inlet to produce the hot exhaust air that exits the electronic rack through the air outlet.
Instead Fernandes (In Figs 3 and 5A-5B) teaches wherein the rack door two-phase air-to- liquid heat exchanger (516) is coupled to a backend of the rack frame (Col 4, II. 60-64), wherein the rack door two-phase air-to-liquid heat exchanger (516) includes an air inlet (inlet allowing air entering 516, Col 5, II. 22-25) on the side proximate to the rack frame (512) and an air outlet (outlet allowing air exit 516, Col 5, II. 22-25) on a side distal to the rack frame (512), wherein the cooling air enters the air inlet to produce the hot exhaust air that exits the electronic rack (502) through the air outlet (Col 5, II. 22-25).

including an air inlet on the side proximate to the rack frame and air outlet on a side distal to the rack frame allowing cooling air enter the air inlet and produce the hot exhaust air that exist the electronic rack through the air outlet to benefit from sufficiently cooling the electronic components and maintain top performance of the electronic component such as a computer chip by adequately maintaining an optimal temperature of the computer chip while eliminating component malfunction due to overheating (Fernandes, Col 1, II. 6-17). 
Regarding Claim 18, Kulkarni in view of Fernandes and further in view of Marsala discloses the limitations of claim 16, however Kulkarni as modified does not disclose wherein the fluid control unit comprises a cooling liquid path that couples the outlet supply port of the rack door heat two-phase air-to-liquid exchanger to the liquid manifold, wherein the cooling liquid path includes a reservoir that is configured to hold the cooling liquid condensed by the condenser coil, and a liquid pump that is configured to draw the cooling liquid from the reservoir and push the drawn cooling liquid to the cold plate via the liquid manifold.
Instead Fernandes (In Figs 3 and 5A-5B) teaches wherein the fluid control unit (514) comprises a cooling liquid path that couples the outlet supply port (supply port connected to 504) of the rack door two-phase air-to- liquid heat exchanger (516) to the 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Fernandes with a fluid control unit with a cooling liquid path coupling the outlet supply port of the rack door two-phase air-to-liquid heat exchanger to the liquid manifold and with cooling liquid path including a reservoir and a pump drawing the cooling liquid from the reservoir and pushing the drawn cooling liquid to the cold plate via the liquid manifold to benefit from sufficiently cooling the electronic components and maintain top performance of the electronic component such as a computer chip by adequately maintaining an optimal temperature of the computer chip while eliminating component malfunction due to overheating (Fernandes, Col 1, II. 6-17). 
Regarding Claim 20, Kulkarni in view of Campbell discloses the limitations of claim 16, however Kulkarni (In Figs 2-6) further discloses wherein, in response to the fluid control unit (112) failing, the heat exchanging loop remains active to draw heat away from the at least one piece of IT equipment (600/510/512) by enabling natural convection cooling for a period of time (naturally when circulating pump fails heat dissipation by natural convection through the heat exchanger continues for a while).
Claims 3, 5-6, 11, 13 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Kulkarni in view of Fernandes further in view of Marsala and further in view of Campbell et al (2014/0133099). 
Regarding Claim 3, Kulkarni in view of Fernandes and further in view of Marsala discloses the limitations of claim 2, however Kulkarni as modified does not disclose wherein the fluid control unit is coupled between the vapor manifold and the rack door two-phase air-to-liquid heat exchanger by having a vapor path that couples the inlet return port to the vapor manifold, wherein the vapor path includes a vapor pump that is configured to draw vapor from the vapor manifold and push the drawn vapor to the condenser coil.
Instead Campbell (In Fig 6A) teaches wherein the fluid control unit (617) is coupled between the vapor manifold (630) and the rack door two-phase air-to-liquid heat exchanger (662) by having a vapor path (vapor path through 630) that couples the inlet return port (631) to the vapor manifold (630). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Fernandes further with Marsala and further with Campbell with a fluid control unit coupled between the vapor manifold and the rack door two-phase air-to-liquid heat exchanger by having a vapor oath that couples the inlet return port to the vapor manifold to benefit from extracting heat from the airflow passing there across and effectively cooling the high-powered modules in order to achieve increases in processing performance and to limit 
However Kulkarni as modified does not disclose wherein the vapor path (vapor path through 24/26/30) includes a vapor pump (12) that is configured to draw vapor (vapor leaving cold plates 18, ¶ 16, II. 4-9) from the vapor manifold (vapor manifold, ¶ 18, II. 3-6) and push the drawn vapor to the condenser coil (30).
Instead Marsala (In Fig 1) teaches wherein the vapor path (vapor path through 24/26/30) includes a vapor pump (12) that is configured to draw vapor (vapor leaving cold plates 18, ¶ 16, II. 4-9) from the vapor manifold (vapor manifold, ¶ 18, II. 3-6) and push the drawn vapor to the condenser coil (30).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Fernandes further with Marsala with a vapor path including a vapor pump configured to draw vapor from the vapor manifold and push the drawn vapor to the condenser coil to benefit from providing an improved cooling to electrical and electronic components with very low parasitic power consumption and very high heat transfer rates away from the components and to the ambient sink (Marsala, ¶ 8, II. 1-3, ¶ 9, II. 1-7). 
Regarding Claim 5, Kulkarni in view of Fernandes and further in view of Marsala discloses the limitations of claim 1, however Kulkarni as modified does not teach wherein the inlet return port is coupled to the vapor manifold via a return line that is separate from the fluid control unit.

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Fernandes further with Marsala and further with Campbell with inlet return port coupled to the vapor manifold via a return line that is separate from the fluid control unit to benefit from extracting heat from the airflow passing thereacross and effectively cooling the high-powered modules in order to achieve increases in processing performance and to limit the temperature of the air that is exhausted into the computer center (Campbell, ¶ 2, II. 1-7). 
Regarding Claim 6, Kulkarni in view of Fernandes further in view of Marsala and further in view of Campbell discloses the limitations of claim 5, however Kulkarni as modified does not teach wherein the cooling system further comprising at least one fan that is configured to push the cooling air into the rack door  two-phase air-to-liquid heat exchanger.
Instead Fernandes (In Figs 3 and 5A-5B) teaches wherein the cooling system further comprising at least one fan (fan, Col 5, II. 8-11) that is configured to push the cooling air into the rack door two-phase air-to-liquid heat exchanger (516), (Col 5, II. 8-11).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Fernandes with the 
Regarding Claim 11, Kulkarni in view of Fernandes and further in view of Marsala discloses the limitations of claim 10, however Kulkarni as modified does not disclose wherein the fluid control unit is coupled between the vapor manifold and the rack door two-phase air-to-liquid heat exchanger by having a vapor path that couples the inlet return port to the vapor manifold, wherein the vapor path includes a vapor pump that is configured to draw vapor from the vapor manifold and push the drawn vapor to the condenser coil.
Instead Campbell (In Fig 6A) teaches wherein the fluid control unit (617) is coupled between the vapor manifold (630) and the rack door two-phase air-to-liquid heat exchanger (662) by having a vapor path (vapor path through 630) that couples the inlet return port (631) to the vapor manifold (630). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Fernandes further with Marsala and further with Campbell with a fluid control unit coupled between the vapor manifold and the rack door two-phase air-to-liquid heat exchanger by having a vapor path that couples the inlet return port to the vapor manifold to benefit from 
However Kulkarni as modified does not disclose wherein the vapor path (vapor path through 24/26/30) includes a vapor pump (12) that is configured to draw vapor (vapor leaving cold plates 18, ¶ 16, II. 4-9) from the vapor manifold (vapor manifold, ¶ 18, II. 3-6) and push the drawn vapor to the condenser coil (30).
Instead Marsala (In Fig 1) teaches wherein the vapor path (vapor path through 24/26/30) includes a vapor pump (12) that is configured to draw vapor (vapor leaving cold plates 18, ¶ 16, II. 4-9) from the vapor manifold (vapor manifold, ¶ 18, II. 3-6) and push the drawn vapor to the condenser coil (30).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Fernandes further with Marsala with a vapor path including a vapor pump configured to draw vapor from the vapor manifold and push the drawn vapor to the condenser coil to benefit from providing an improved cooling to electrical and electronic components with very low parasitic power consumption and very high heat transfer rates away from the components and to the ambient sink (Marsala, ¶ 8, II. 1-3, ¶ 9, II. 1-7). 
Regarding Claim 13, Kulkarni in view of Fernandes and further in view of Marsala discloses the limitations of claim 7, however Kulkarni as modified does not 
Instead Campbell (In Fig 6A) teaches wherein the inlet return port (631) is coupled to the vapor manifold (630) via a return line that is separate from the fluid control unit (617), (Fig 6A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Fernandes further with Marsala and further with Campbell with inlet return port coupled to the vapor manifold via a return line that is separate from the fluid control unit to benefit from extracting heat from the airflow passing thereacross and effectively cooling the high-powered modules in order to achieve increases in processing performance and to limit the temperature of the air that is exhausted into the computer center (Campbell, ¶ 2, II. 1-7). 
Regarding Claim 19, Kulkarni in view of Fernandes and further in view of Marsala discloses the limitations of claim 18, however Kulkarni as modified does not teach wherein the fluid control unit is coupled between the vapor manifold and the rack door two-phase air-to-liquid heat exchanger by having a vapor path that couples the inlet return port of the rack door two-phase air-to-liquid heat exchanger to the vapor manifold, wherein the vapor path includes a vapor pump that is configured to draw the vapor from the vapor manifold and push the drawn vapor to the rack door two-phase air-to-liquid heat exchanger.

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kulkari with Fernandes further with Marsala and further with Campbell with a fluid control unit coupled between the vapor manifold and the rack door two-phase air-to-liquid heat exchanger by having a vapor path that couples the inlet return port of the rack door two-phase air-to-liquid heat exchanger to the vapor manifold and including a vapor pump drawing vapor from vapor manifold and push the drawn vapor to the rack door two-phase air-to-liquid heat exchanger to benefit from extracting heat from the airflow passing there across and effectively cooling the high-powered modules in order to achieve increases in processing performance and to limit the temperature of the air that is exhausted into the computer center (Campbell, ¶ 2, II. 1-7). 
           					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835        

/ZACHARY PAPE/Primary Examiner, Art Unit 2835